Citation Nr: 0608063	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes and chondromalacia patella of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for status post 
meniscectomy with degenerative changes and chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a lumbar spine 
disability, as secondary to the veteran's service-connected 
knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2005, the veteran 
testified during a video conference hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the claims folders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent medical evidence presently associated with 
the claims folders consists of VA outpatient treatments 
records dated prior to January 2004 and VA examination 
reports dated in February 2003 and April 2004.  However, 
during his hearing before the Board in March 2005, the 
veteran indicated that he had received medical treatment in 
June 2004 for his knee disabilities at the Salt Lake City VA 
Medical Center (VAMC).  A review of the claims folder 
indicates that these recent treatment records are not 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

The Board also notes that the veteran reported that his knee 
disabilities had increased in severity since his most recent 
VA compensation and pension examination.  He rated his pain 
as a 9, on a pain scale from 1 to 10, and said that he had 
fallen due to instability in the knee.  In light of the 
foregoing, the Board is of the opinion that a new VA 
examination would be probative in determine the current 
severity of the veteran's service-connected knee 
disabilities.  The "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  With respect to the 
veteran's claim for service connection for a lumbar spine 
disability, the Board is of the opinion that a new VA 
examination would be probative in ascertaining whether the 
veteran has a current disability of the lumbar spine that is 
etiologically related to his service-connected knee 
disabilities.  

In addition, pertinent VA treatment records have been 
associated with the claims folder since the RO's most recent 
consideration of the claim.  The record does not reflect that 
the veteran has waived his right to have this evidence 
initially considered by the RO.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination, e.g., orthopedic, to 
determine the current degree of 
severity of his service-connected left 
and right knee disabilities and the 
etiology of any currently diagnosed 
back lumbar spine disorder.  The 
veteran should be notified of the 
date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
be reviewed by the examiner.  All 
indicated tests and studies, including 
X-rays and range of motion studies in 
degrees, should be performed and all 
clinical findings reported in detail.

a.	In reporting the results of range 
of motion testing of the 
veteran's knees, the examiner 
should identify any objective 
evidence of pain and to the 
extent possible, the examiner 
should assess the degree of 
severity of any pain.  The extent 
of any incoordination, weakened 
movement and excess fatigability 
on use should also be described 
by the examiner.  If feasible, 
the examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination 
in terms of the degree of 
additional range of motion loss 
of each knee.  

b.	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability of the 
service-connected right or left 
knee on repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or 
during flare-ups.  If feasible, 
the examiner should assess the 
additional functional impairment 
on repeated use or during flare-
ups in terms of the degree of 
additional range of motion loss.  

c.	The examiner also should provide 
an opinion concerning the degree 
of severity of any instability or 
subluxation of either knee.  The 
examiner should also determine if 
either knee locks and if so the 
frequency of the locking.  

d.	The examiner should also provide 
an opinion concerning the impact 
of the veteran's knee 
disabilities on the veteran's 
ability to work.

e.	The examiner should identify all 
currently present lumbar spine 
disorders.  For each such 
disorder identified, the examiner 
should provide an opinion as to 
whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
disorder is etiologically related 
to the veteran's military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

f.	The physician should proffer an 
opinion, with supporting 
analysis, as to the likelihood 
that any diagnosed lumbar spine 
disorder was caused by or 
aggravated by the veteran's 
service-connected right or left 
knee disabilities.  The degree of 
lumbar spine disorder that would 
not be present but for the 
service-connected right and left 
knee disabilities should be 
identified.  A rationale should 
be provided for all opinions 
expressed and the examination 
report should indicate whether 
the veteran's medical records 
were reviewed.
				
NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

2.  Thereafter, the originating agency 
should review the claims folders and 
ensure that the requested development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  The originating agency should also 
undertake any other development it 
determines to be warranted.

4.  Then, the originating agency should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the originating agency should issue a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
April 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. Drucker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 
 

